UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811- Dreyfus Investment Portfolios (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Bennett A. MacDougall, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6400 Date of fiscal year end: 12/31 Date of reporting period: 03/31/17 FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus Investment Portfolios, Core Value Portfolio March 31, 2017 (Unaudited) Common Stocks - 99.8% Shares Value ($) Automobiles & Components - .7% Goodyear Tire & Rubber 5,938 Banks - 11.4% Bank of America 45,005 1,061,668 BB&T 4,514 201,776 JPMorgan Chase & Co. 15,597 1,370,040 PNC Financial Services Group 3,627 436,110 SunTrust Banks 5,069 280,316 Capital Goods - 9.0% General Dynamics 2,901 543,067 Honeywell International 3,492 436,046 L3 Technologies 1,775 293,390 Quanta Services 6,894 a 255,836 Raytheon 3,384 516,060 United Technologies 5,385 604,251 Diversified Financials - 12.3% American Express 3,720 294,289 Ameriprise Financial 2,280 295,670 Berkshire Hathaway, Cl. B 8,133 a 1,355,608 Capital One Financial 1,790 155,121 Goldman Sachs Group 1,745 400,861 Raymond James Financial 3,776 287,958 Synchrony Financial 13,044 447,409 Voya Financial 9,998 379,524 Energy - 12.4% Anadarko Petroleum 8,759 543,058 EOG Resources 7,170 699,434 Halliburton 11,947 587,912 Marathon Petroleum 4,276 216,109 Occidental Petroleum 10,706 678,332 Phillips 66 4,996 395,783 Pioneer Natural Resources 1,631 303,741 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 99.8% (continued) Shares Value ($) Energy - 12.4% (continued) Valero Energy 3,426 227,110 Exchange-Traded Funds - .4% iShares Russell 1000 Value ETF 1,028 b Food & Staples Retailing - 1.1% Walgreens Boots Alliance 3,803 Food, Beverage & Tobacco - 8.4% Coca-Cola 7,222 306,502 Coca-Cola European Partners 6,028 227,195 Conagra Foods 7,199 290,408 Kellogg 5,989 434,861 Kraft Heinz 3,286 298,402 Lamb Weston Holdings 3,398 142,920 Molson Coors Brewing, Cl. B 6,228 596,082 Mondelez International, Cl. A 4,327 186,407 Health Care Equipment & Services - 7.2% Abbott Laboratories 7,919 351,683 Aetna 1,801 229,718 AmerisourceBergen 3,324 294,174 Boston Scientific 9,137 a 227,237 Hologic 3,722 a 158,371 Humana 1,023 210,881 Laboratory Corporation of America Holdings 1,589 a 227,974 UnitedHealth Group 2,596 425,770 Insurance - 5.3% Allstate 3,673 299,313 Athene Holding, Cl. A 6,622 331,034 Chubb 2,144 292,120 Hartford Financial Services Group 2,973 142,912 Prudential Financial 4,725 504,063 Materials - 6.8% CF Industries Holdings 12,527 b 367,667 Dow Chemical 4,584 291,267 Martin Marietta Materials 1,415 308,824 Newmont Mining 10,156 334,742 Packaging Corporation of America 4,592 420,719 Common Stocks - 99.8% (continued) Shares Value ($) Materials - 6.8% (continued) Vulcan Materials 2,416 291,080 Media - 3.3% Comcast, Cl. A 9,806 368,608 Omnicom Group 6,963 600,280 Pharmaceuticals, Biotechnology & Life Sciences - 3.7% Bristol-Myers Squibb 2,586 140,627 Eli Lilly & Co. 2,635 221,630 Merck & Co. 11,559 734,459 Real Estate - 1.1% Uniti Group 12,635 Semiconductors & Semiconductor Equipment - 1.8% Texas Instruments 6,446 Software & Services - 4.0% Alphabet, Cl. A 261 a 221,276 eBay 6,613 a 221,998 Oracle 11,495 512,792 Teradata 7,106 a,b 221,139 Technology Hardware & Equipment - 5.9% Apple 3,086 443,335 Cisco Systems 19,482 658,492 Corning 11,667 315,009 Harris 2,755 306,549 Telecommunication Services - 3.0% AT&T 21,404 Transportation - .8% Delta Air Lines 4,816 Utilities - 1.2% FirstEnergy 10,677 Total Common Stocks (cost $24,243,893) STATEMENT OF INVESTMENTS (Unaudited) (continued) Investment of Cash Collateral for Securities Loaned - 1.4% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Money Market Fund, Hamilton Shares (cost $425,468) 425,468 c Total Investments (cost $24,669,361) % Liabilities, Less Cash and Receivables %) ) Net Assets % ETF—Exchange-Traded Fund a Non-income producing security. b Security, or portion thereof, on loan. At March 31, 2017, the value of the fund’s securities on loan was $701,026 and the value of the collateral held by the fund was $786,544, consisting of cash collateral of $425,468 and U.S. Government & Agency securities valued at $361,076. c Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited) † Value (%) Energy 12.4 Diversified Financials 12.3 Banks 11.4 Capital Goods 9.0 Food, Beverage & Tobacco 8.4 Health Care Equipment & Services 7.2 Materials 6.8 Technology Hardware & Equipment 5.9 Insurance 5.3 Software & Services 4.0 Pharmaceuticals, Biotechnology & Life Sciences 3.7 Media 3.3 Telecommunication Services 3.0 Semiconductors & Semiconductor Equipment 1.8 Money Market Investment 1.4 Utilities 1.2 Real Estate 1.1 Food & Staples Retailing 1.1 Transportation .8 Automobiles & Components .7 Exchange-Traded Funds .4 † Based on net assets. See notes to financial statements. STATEMENT OF INVESTMENTS Dreyfus Investment Portfolios, Core Value Portfolio March 31, 2017 (Unaudited) The following is a summary of the inputs used as of March 31, 2017 in valuing the fund’s investments: Level 2 - Other Level 1 - Unadjusted Significant Level 3 -Significant Quoted Prices Observable Inputs Unobservable Inputs Total Assets ($) Investments in Securities: Equity Securities— Domestic Common Stocks † 29,250,932 - - Exchange-Traded Funds 118,158 - - Registered Investment Company 425,468 - - † See Statement of Investments for additional detailed categorizations. NOTES The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. For open short positions, asked prices are used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not NOTES traded on an exchange are valued at their net asset value. All of the preceding securities are generally categorized within Level 1 of the fair value hierarchy. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices. U.S. Treasury Bills are valued at the mean price between quoted bid prices and asked prices by an independent pricing service (the"Service") approved by the Board Members ("Board").These securities are generally categorized within Level 2 of the fair value hierarchy. The Service’s procedures are reviewed by Dreyfus under the general supervision of the Board. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant American Depository Receipts and futures. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are generally categorized within Level 3 of the fair value hierarchy. Pursuant to a securities lending agreement with The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by Dreyfus or U.S. Government and Agency securities. The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the NOTES benefit of the fund or credit the fund with the market value of the unreturned securities and is subrogated to the fund’s rights against the borrower and the collateral. Effective July 1, 2015, the fund adopted new accounting guidance under Accounting Standards Update No. 2014-11, which requires expanded disclosures related to financial assets pledged in secured financing transactions (such as securities lending) and the related contractual maturity terms of these secured transactions. The type of securities loaned for which cash collateral was received, is indicated in the Statement of Investments. Additionally, the contractual maturity of security lending transactions are on an overnight and continuous basis. At March 31, 2017, accumulated net unrealized appreciation on investments was $5,125,197, consisting of $5,347,829 gross unrealized appreciation and $222,632 gross unrealized depreciation. At March 31, 2017, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the SEC on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus Investment Portfolios, MidCap Stock Portfolio March 31, 2017 (Unaudited) Common Stocks - 99.6% Shares Value ($) Banks - 5.2% Cathay General Bancorp 69,395 2,614,804 Commerce Bancshares 5,187 291,302 East West Bancorp 15,465 798,149 First Horizon National 156,960 2,903,760 Synovus Financial 79,590 3,264,782 Capital Goods - 16.7% A.O. Smith 23,000 1,176,680 BWX Technologies 55,610 2,647,036 Curtiss-Wright 29,600 2,701,296 Donaldson 71,200 3,241,024 GATX 33,585 a 2,047,342 HD Supply Holdings 60,615 b 2,492,792 Huntington Ingalls Industries 5,585 1,118,340 Jacobs Engineering Group 3,400 187,952 Lennox International 19,915 a 3,331,779 Oshkosh 42,800 2,935,652 Owens Corning 28,590 1,754,568 Spirit AeroSystems Holdings, Cl. A 39,955 2,314,194 Toro 51,500 3,216,690 Woodward 38,470 2,612,882 Commercial & Professional Services - .6% FTI Consulting 26,200 b Consumer Durables & Apparel - 4.3% Brunswick 55,420 3,391,704 KB Home 78,680 a 1,564,158 NVR 1,470 b 3,097,114 Consumer Services - 2.7% Brinker International 39,870 a 1,752,685 Darden Restaurants 34,865 2,917,155 International Speedway, Cl. A 8,400 310,380 Wyndham Worldwide 2,270 191,338 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 99.6% (continued) Shares Value ($) Diversified Financials - 2.3% Eaton Vance 31,500 1,416,240 SEI Investments 57,100 2,880,124 Energy - 2.0% Cimarex Energy 8,300 991,767 CONSOL Energy 48,400 b 812,152 World Fuel Services 55,950 a 2,028,187 Food & Staples Retailing - .1% Casey's General Stores 1,800 a Food, Beverage & Tobacco - 2.5% Blue Buffalo Pet Products 69,100 a,b 1,589,300 Ingredion 26,450 3,185,373 Health Care Equipment & Services - 5.9% Halyard Health 41,200 b 1,569,308 Hologic 34,925 b 1,486,059 Masimo 12,300 b 1,147,098 Teleflex 18,875 a 3,656,654 WellCare Health Plans 24,000 b 3,365,040 Household & Personal Products - 1.7% Church & Dwight 52,800 2,633,136 Spectrum Brands Holdings 3,800 a 528,238 Insurance - 6.5% CNO Financial Group 136,360 2,795,380 Hanover Insurance Group 23,895 2,151,984 Old Republic International 124,260 2,544,845 Primerica 38,745 a 3,184,839 Reinsurance Group of America 12,945 1,643,756 Materials - 10.4% Cabot 54,295 3,252,813 Celanese, Ser. A 12,900 1,159,065 Greif, Cl. A 24,800 a 1,366,232 Louisiana-Pacific 48,200 b 1,196,324 Owens-Illinois 145,000 b 2,955,100 PolyOne 34,605 1,179,684 Reliance Steel & Aluminum 32,420 2,594,248 Common Stocks - 99.6% (continued) Shares Value ($) Materials - 10.4% (continued) Sensient Technologies 2,400 190,224 Steel Dynamics 93,745 3,258,576 Worthington Industries 55,445 a 2,500,015 Media - 1.9% John Wiley & Sons, Cl. A 20,300 1,092,140 Meredith 38,600 a 2,493,560 Pharmaceuticals, Biotechnology & Life Sciences - 4.6% Agilent Technologies 19,150 1,012,461 Charles River Laboratories International 30,820 b 2,772,259 Mettler-Toledo International 5,700 b 2,729,787 United Therapeutics 16,875 b 2,284,537 Real Estate - 7.5% First Industrial Realty Trust 100,400 c 2,673,652 GGP 71,665 1,661,195 Hospitality Properties Trust 17,635 c 556,032 Kilroy Realty 20,355 c 1,467,188 Lamar Advertising, Cl. A 45,095 a,c 3,370,400 Tanger Factory Outlet Centers 65,700 c 2,152,989 Weingarten Realty Investors 71,570 c 2,389,722 Retailing - 3.9% American Eagle Outfitters 104,080 a 1,460,242 Best Buy 28,200 1,386,030 Big Lots 52,040 a 2,533,307 Chico's FAS 38,200 542,440 Dick's Sporting Goods 21,900 1,065,654 Foot Locker 6,180 462,326 Semiconductors & Semiconductor Equipment - .6% Cirrus Logic 18,800 a,b Software & Services - 10.9% Acxiom 31,250 b 889,688 ANSYS 6,415 a,b 685,571 CDK Global 21,100 1,371,711 Citrix Systems 28,525 b 2,378,700 Convergys 90,365 1,911,220 CoreLogic 48,530 b 1,976,142 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 99.6% (continued) Shares Value ($) Software & Services - 10.9% (continued) DST Systems 25,900 3,172,750 Fair Isaac 10,900 a 1,405,555 LogMeIn 4,901 477,848 Manhattan Associates 32,550 b 1,694,228 MAXIMUS 48,100 2,991,820 Science Applications International 19,900 1,480,560 VeriSign 3,380 a,b 294,432 Technology Hardware & Equipment - 4.8% Belden 36,480 2,524,051 CommScope Holding 6,200 b 258,602 Dolby Laboratories, Cl. A 26,600 1,394,106 InterDigital 16,720 1,442,936 NCR 74,935 b 3,423,031 Telecommunication Services - .4% CenturyLink 34,505 a Utilities - 4.1% FirstEnergy 58,775 1,870,220 MDU Resources Group 113,300 3,101,021 Westar Energy 52,390 2,843,205 Total Common Stocks (cost $158,206,350) Other Investment - .5% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Government Plus Money Market Fund (cost $904,871) 904,871 d Investment of Cash Collateral for Securities Loaned - 9.2% Registered Investment Company; Dreyfus Institutional Preferred Money Market Fund, Hamilton Shares (cost $17,483,329) 17,483,329 d Total Investments (cost $176,594,550) % Liabilities, Less Cash and Receivables %) ) Net Assets % a Security, or portion thereof, on loan. At March 31, 2017, the value of the fund’s securities on loan was $28,300,465 and the value of the collateral held by the fund was $29,027,014, consisting of cash collateral of $17,483,329 and U.S. Government & Agency securities valued at $11,543,685. b Non-income producing security. c Investment in real estate investment trust. d Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited) † Value (%) Capital Goods 16.7 Software & Services 10.9 Materials 10.4 Money Market Investments 9.7 Real Estate 7.5 Insurance 6.5 Health Care Equipment & Services 5.9 Banks 5.2 Technology Hardware & Equipment 4.8 Pharmaceuticals, Biotechnology & Life Sciences 4.6 Consumer Durables & Apparel 4.3 Utilities 4.1 Retailing 3.9 Consumer Services 2.7 Food, Beverage & Tobacco 2.5 Diversified Financials 2.3 Energy 2.0 Media 1.9 Household & Personal Products 1.7 Semiconductors & Semiconductor Equipment .6 Commercial & Professional Services .6 Telecommunication Services .4 Food & Staples Retailing .1 † Based on net assets. See notes to financial statements. STATEMENT OF INVESTMENTS Dreyfus Investment Portfolios, MidCap Stock Portfolio March 31, 2017 (Unaudited) The following is a summary of the inputs used as of March 31, 2017 in valuing the fund’s investments: Level 2 - Other Level 1 - Unadjusted Significant Level 3 -Significant Quoted Prices Observable Inputs Unobservable Inputs Total Assets ($) Investments in Securities: Equity Securities— Domestic Common Stocks † 189,065,596 - - Registered Investment Companies 18,388,200 - - † See Statement of Investments for additional detailed categorizations. NOTES The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. For open short positions, asked prices are used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not NOTES traded on an exchange are valued at their net asset value. All of the preceding securities are generally categorized within Level 1 of the fair value hierarchy. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices. U.S. Treasury Bills are valued at the mean price between quoted bid prices and asked prices by an independent pricing service (the"Service") approved by the Board Members ("Board").These securities are generally categorized within Level 2 of the fair value hierarchy. The Service’s procedures are reviewed by Dreyfus under the general supervision of the Board. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant American Depository Receipts and futures. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are generally categorized within Level 3 of the fair value hierarchy. Pursuant to a securities lending agreement with The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by Dreyfus or U.S. Government and Agency securities. The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the NOTES benefit of the fund or credit the fund with the market value of the unreturned securities and is subrogated to the fund’s rights against the borrower and the collateral. Effective July 1, 2015, the fund adopted new accounting guidance under Accounting Standards Update No. 2014-11, which requires expanded disclosures related to financial assets pledged in secured financing transactions (such as securities lending) and the related contractual maturity terms of these secured transactions. The type of securities loaned for which cash collateral was received, is indicated in the Statement of Investments. Additionally, the contractual maturity of security lending transactions are on an overnight and continuous basis. At March 31, 2017, accumulated net unrealized appreciation on investments was $30,859,246, consisting of $33,947,507 gross unrealized appreciation and $3,088,261 gross unrealized depreciation. At March 31, 2017, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the SEC on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus Investment Portfolios, Small Cap Stock Index Portfolio March 31, 2017 (Unaudited) Common Stocks - 99.1% Shares Value ($) Automobiles & Components - 1.9% American Axle & Manufacturing Holdings 59,995 a 1,126,706 Cooper-Standard Holding 13,998 a 1,552,798 Dorman Products 20,987 a 1,723,662 Fox Factory Holding 20,293 a 582,409 Gentherm 26,291 a 1,031,922 LCI Industries 19,140 1,910,172 Motorcar Parts of America 9,250 a 284,253 Standard Motor Products 15,343 753,955 Superior Industries International 15,892 402,862 Winnebago Industries 18,060 b 528,255 Banks - 11.1% Ameris Bancorp 29,689 1,368,663 Astoria Financial 60,484 b 1,240,527 Banc of California 43,341 b 897,159 Bank Mutual 45,912 431,573 Banner 16,819 935,809 BofI Holding 37,777 a,b 987,113 Boston Private Financial Holdings 69,416 1,138,422 Brookline Bancorp 59,282 927,763 Cardinal Financial 25,191 754,219 Central Pacific Financial 27,298 833,681 City Holding 11,305 728,946 Columbia Banking System 44,913 1,751,158 Community Bank System 32,521 1,788,005 Customers Bancorp 24,608 a 775,890 CVB Financial 78,237 1,728,255 Dime Community Bancshares 29,602 600,921 Fidelity Southern 9,216 206,254 First BanCorp 140,123 a 791,695 First Commonwealth Financial 75,862 1,005,930 First Financial Bancorp 49,734 b 1,365,198 First Financial Bankshares 50,056 b 2,007,246 First Midwest Bancorp 55,426 1,312,488 First NBC Bank Holding 10,807 a,b 43,228 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 99.1% (continued) Shares Value ($) Banks - 11.1% (continued) Glacier Bancorp 57,914 1,965,022 Great Western Bancorp 39,754 1,685,967 Hanmi Financial 28,113 864,475 Home BancShares 93,116 b 2,520,650 HomeStreet 16,866 a 471,405 Hope Bancorp 87,332 1,674,154 Independent Bank 20,758 1,349,270 LegacyTexas Financial Group 29,177 1,164,162 LendingTree 4,224 a,b 529,478 National Bank Holdings, Cl. A 23,168 752,960 NBT Bancorp 32,730 b 1,213,301 Northfield Bancorp 40,619 731,954 Northwest Bancshares 66,620 b 1,121,881 OFG Bancorp 40,775 481,145 Old National Bancorp 100,949 1,751,465 Opus Bank 5,836 117,595 Oritani Financial 32,881 558,977 Pinnacle Financial Partners 32,588 2,165,473 Provident Financial Services 40,346 1,042,944 S&T Bancorp 21,689 750,439 ServisFirst Bancshares 30,202 b 1,098,749 Simmons First National, Cl. A 19,452 b 1,072,778 Southside Bancshares 22,775 764,557 Sterling Bancorp 99,647 2,361,634 Tompkins Financial 10,433 840,378 TrustCo Bank 73,889 580,029 United Bankshares 57,511 b 2,429,840 United Community Banks 48,164 1,333,661 Walker & Dunlop 22,730 a 947,614 Westamerica Bancorporation 18,802 b 1,049,716 Capital Goods - 10.7% AAON 31,303 1,106,561 AAR 22,521 757,381 Actuant, Cl. A 40,824 b 1,075,712 Aegion 22,030 a 504,707 Aerojet Rocketdyne Holdings 50,905 a 1,104,638 Aerovironment 9,699 a 271,863 Alamo Group 8,690 662,091 Albany International, Cl. A 18,642 858,464 Common Stocks - 99.1% (continued) Shares Value ($) Capital Goods - 10.7% (continued) American Woodmark 11,857 a 1,088,473 Apogee Enterprises 20,336 b 1,212,229 Applied Industrial Technologies 29,139 1,802,247 Astec Industries 16,168 994,251 AZZ 18,933 1,126,513 Barnes Group 37,011 1,900,145 Briggs & Stratton 26,629 597,821 Chart Industries 25,628 a 895,442 CIRCOR International 11,283 670,662 Comfort Systems USA 29,354 1,075,824 Cubic 17,778 938,678 DXP Enterprises 9,578 a 362,719 Encore Wire 13,980 643,080 Engility Holdings 12,341 a 357,149 EnPro Industries 14,063 b 1,000,723 ESCO Technologies 17,189 998,681 Federal Signal 49,967 690,044 Franklin Electric 28,989 1,247,976 General Cable 37,624 675,351 Gibraltar Industries 26,055 a 1,073,466 Greenbrier Companies 22,099 b 952,467 Griffon 22,456 553,540 Harsco 61,207 a 780,389 Hillenbrand 49,799 1,785,294 Insteel Industries 12,523 452,581 John Bean Technologies 21,715 1,909,834 Kaman 17,441 b 839,435 Lindsay 6,591 b 580,799 Lydall 14,798 a 793,173 Mercury Systems 32,060 a 1,251,943 Moog, Cl. A 26,192 a 1,764,031 Mueller Industries 42,585 1,457,685 MYR Group 15,282 a 626,562 National Presto Industries 2,856 b 291,883 Orion Group Holdings 13,205 a 98,641 Patrick Industries 11,739 a 832,295 PGT Innovations 29,745 a 319,759 Powell Industries 6,957 239,599 Proto Labs 18,470 a,b 943,817 Quanex Building Products 31,665 641,216 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 99.1% (continued) Shares Value ($) Capital Goods - 10.7% (continued) Raven Industries 27,093 787,052 Simpson Manufacturing 29,671 1,278,523 SPX 35,216 a 853,988 SPX FLOW 28,667 a 995,032 Standex International 9,697 971,155 TASER International 41,447 a,b 944,577 Tennant 13,085 950,625 Titan International 26,746 276,554 Trex 23,598 a 1,637,465 Triumph Group 38,526 b 992,044 Universal Forest Products 16,130 1,589,450 Veritiv 6,222 a 322,300 Vicor 2,535 a 40,814 Wabash National 50,460 b 1,044,017 Watts Water Technologies, Cl. A 18,308 1,141,504 Commercial & Professional Services - 5.4% ABM Industries 37,460 1,633,256 Brady, Cl. A 38,018 1,469,396 Brink's 35,077 1,874,866 Essendant 29,363 444,849 Exponent 17,517 1,043,137 Healthcare Services Group 50,214 b 2,163,721 Heidrick & Struggles International 18,289 481,915 Insperity 15,526 1,376,380 Interface 54,050 1,029,652 Kelly Services, Cl. A 26,769 585,170 Korn/Ferry International 37,618 1,184,591 LSC Communications 23,271 585,498 Matthews International, Cl. A 24,135 1,632,733 Mobile Mini 28,897 881,358 Multi-Color 9,241 656,111 Navigant Consulting 35,692 a 815,919 On Assignment 37,761 a 1,832,541 R.R. Donnelley & Sons Co. 50,747 b 614,546 Resources Connection 23,446 392,721 Team 19,980 a 540,459 Tetra Tech 39,212 1,601,810 TrueBlue 35,789 a 978,829 UniFirst 11,086 1,568,115 Common Stocks - 99.1% (continued) Shares Value ($) Commercial & Professional Services - 5.4% (continued) US Ecology 12,841 601,601 Viad 15,085 681,842 WageWorks 26,299 a 1,901,418 Consumer Durables & Apparel - 3.7% Callaway Golf 77,614 859,187 Cavco Industries 5,259 a 612,148 Crocs 56,695 a,b 400,834 Ethan Allen Interiors 22,249 b 681,932 Fossil Group 30,672 a,b 535,226 G-III Apparel Group 31,265 a 684,391 Iconix Brand Group 41,516 a,b 312,200 Installed Building Products 13,825 a 729,269 iRobot 21,823 a,b 1,443,373 La-Z-Boy 39,585 1,068,795 LGI Homes 8,782 a,b 297,798 M.D.C. Holdings 31,275 939,814 M/I Homes 19,688 a 482,356 Meritage Homes 27,105 a 997,464 Movado Group 12,012 299,699 Nautilus 24,151 a,b 440,756 Oxford Industries 10,900 624,134 Perry Ellis International 14,574 a 313,050 Steven Madden 43,552 a 1,678,930 Sturm Ruger & Co. 15,992 b 856,372 TopBuild 30,068 a 1,413,196 Unifi 6,466 a 183,570 Universal Electronics 8,629 a 591,087 Vera Bradley 27,356 a 254,684 Vista Outdoor 36,894 a 759,647 William Lyon Homes, Cl. A 17,036 a,b 351,282 Wolverine World Wide 76,814 1,918,046 Consumer Services - 3.5% American Public Education 10,067 a 230,534 Belmond, Cl. A 51,185 a 619,339 Biglari Holdings 752 a 324,849 BJ's Restaurants 17,256 a 697,142 Bob Evans Farms 13,732 b 890,795 Boyd Gaming 64,417 a,b 1,417,818 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 99.1% (continued) Shares Value ($) Consumer Services - 3.5% (continued) Capella Education 8,832 750,941 Career Education 51,594 a 448,868 Chuy's Holdings 9,720 a 289,656 Dave & Buster's Entertainment 29,464 a,b 1,799,956 DineEquity 12,356 672,414 El Pollo Loco Holdings 15,034 a,b 179,656 Fiesta Restaurant Group 21,024 a 508,781 ILG 72,395 1,517,399 Marcus 10,120 324,852 Marriott Vacations Worldwide 16,843 1,683,121 Monarch Casino & Resort 8,958 a 264,619 Penn National Gaming 61,005 a 1,124,322 Red Robin Gourmet Burgers 7,495 a 438,083 Regis 16,914 a 198,232 Ruby Tuesday 27,633 a 77,649 Ruth's Hospitality Group 25,023 501,711 Scientific Games, Cl. A 41,872 a 990,273 Shake Shack, Cl. A 11,681 a,b 390,145 Sonic 34,830 883,289 Strayer Education 7,765 625,005 Wingstop 20,762 b 587,149 Diversified Financials - 2.9% Capstead Mortgage 67,802 c 714,633 Donnelley Financial Solutions 18,582 358,447 Encore Capital Group 15,456 a,b 476,045 Enova International 15,929 a 236,546 Evercore Partners, Cl. A 29,977 2,335,208 EZCORP, Cl. A 23,359 a 190,376 Financial Engines 38,821 1,690,655 FirstCash 34,057 1,673,902 Green Dot, Cl. A 32,919 a 1,098,178 Greenhill & Co. 24,772 725,820 Interactive Brokers Group, Cl. A 46,446 b 1,612,605 INTL. FCStone 9,952 a 377,778 Investment Technology Group 17,301 350,345 Piper Jaffray 11,638 743,086 PRA Group 32,909 a,b 1,090,933 Virtus Investment Partners 4,939 b 523,040 WisdomTree Investments 84,765 b 769,666 Common Stocks - 99.1% (continued) Shares Value ($) Diversified Financials - 2.9% (continued) World Acceptance 6,316 a,b 327,042 Energy - 3.3% Archrock 53,614 664,814 Atwood Oceanics 61,121 a,b 582,483 Bill Barrett 74,590 a,b 339,385 Bristow Group 24,254 b 368,903 CARBO Ceramics 10,388 a,b 135,460 Carrizo Oil & Gas 48,743 a,b 1,396,974 Cloud Peak Energy 53,169 a 243,514 Contango Oil & Gas 25,529 a 186,872 Denbury Resources 320,576 a 827,086 Era Group 10,874 a 144,189 Exterran 18,210 a 572,705 Geospace Technologies 11,124 a 180,543 Green Plains 29,023 b 718,319 Gulf Island Fabrication 9,026 104,250 Helix Energy Solutions Group 104,697 a 813,496 Hornbeck Offshore Services 46,236 a,b 204,825 Matrix Service 24,747 a 408,326 Newpark Resources 53,270 a 431,487 Northern Oil and Gas 65,150 a,b 169,390 PDC Energy 39,997 a 2,493,813 Pioneer Energy Services 56,043 a 224,172 REX American Resources 5,471 a 495,071 SEACOR Holdings 9,941 a,b 687,818 SRC Energy 132,270 a,b 1,116,359 Tesco 34,444 a 277,274 TETRA Technologies 81,691 a 332,482 Tidewater 50,566 a,b 58,151 Unit 41,429 a 1,000,925 US Silica Holdings 52,208 2,505,462 Food & Staples Retailing - .4% Andersons 16,584 628,534 SpartanNash 27,857 974,716 SUPERVALU 205,032 a 791,424 Food, Beverage & Tobacco - 2.0% B&G Foods 49,563 b 1,994,911 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 99.1% (continued) Shares Value ($) Food, Beverage & Tobacco - 2.0% (continued) Calavo Growers 13,430 b 813,858 Cal-Maine Foods 18,108 b 666,374 Coca-Cola Bottling Co Consolidated 3,364 693,051 Darling Ingredients 121,795 a 1,768,463 J&J Snack Foods 10,143 1,374,985 John B. Sanfilippo & Son 6,388 467,538 Sanderson Farms 14,528 b 1,508,588 Seneca Foods, Cl. A 3,166 a 114,293 Universal 20,535 1,452,851 Health Care Equipment & Services - 8.2% Abaxis 16,834 b 816,449 Aceto 21,592 341,370 Adeptus Health, Cl. A 9,536 a,b 17,165 Air Methods 24,465 a,b 1,051,995 Almost Family 5,753 a 279,596 Amedisys 19,779 a 1,010,509 AMN Healthcare Services 35,772 a,b 1,452,343 Analogic 9,725 b 738,128 AngioDynamics 31,070 a 539,065 Anika Therapeutics 8,511 a 369,718 BioTelemetry 25,985 a 752,266 Cantel Medical 26,738 2,141,714 Chemed 12,401 2,265,539 Community Health Systems 86,650 a 768,585 Computer Programs & Systems 3,372 b 94,416 CONMED 16,592 736,851 CorVel 7,586 a 329,991 Cross Country Healthcare 22,752 a 326,719 CryoLife 15,470 a 257,576 Diplomat Pharmacy 24,758 a,b 394,890 Ensign Group 29,538 555,314 Haemonetics 41,217 a 1,672,174 HealthEquity 31,411 a,b 1,333,397 HealthStream 14,103 a 341,716 HMS Holdings 69,416 a 1,411,227 ICU Medical 10,506 a 1,604,266 Inogen 13,430 a,b 1,041,631 Integer Holdings 20,997 a 844,079 Integra LifeSciences Holdings 47,070 a 1,983,059 Common Stocks - 99.1% (continued) Shares Value ($) Health Care Equipment & Services - 8.2% (continued) Invacare 14,123 168,064 Kindred Healthcare 49,016 409,284 Landauer 7,625 371,719 LHC Group 11,843 a 638,338 Magellan Health 16,707 a 1,153,618 Medidata Solutions 40,816 a 2,354,675 Meridian Bioscience 28,214 389,353 Merit Medical Systems 31,481 a 909,801 Natus Medical 28,002 a,b 1,099,078 Neogen 26,250 a 1,720,687 Omnicell 24,582 a 999,258 OraSure Technologies 41,094 a 531,345 Orthofix International NV 12,932 a 493,356 PharMerica 19,622 a 459,155 Providence Service 7,760 a 344,854 Quality Systems 38,858 a 592,196 Quorum Health 26,493 a 144,122 Select Medical Holdings 81,171 a 1,083,633 Surmodics 11,952 a 287,446 Tivity Health 29,706 a 864,445 U.S. Physical Therapy 8,450 551,785 Varex Imaging 23,315 783,384 Zeltiq Aesthetics 27,207 a 1,512,981 Household & Personal Products - .6% Central Garden & Pet 11,412 a,b 423,043 Central Garden & Pet, Cl. A 24,380 a 846,474 Inter Parfums 12,560 459,068 Medifast 10,428 462,690 WD-40 11,548 b 1,258,155 Insurance - 3.1% American Equity Investment Life Holding 63,829 1,508,279 AMERISAFE 14,542 943,776 eHealth 6,541 a 78,754 Employers Holdings 24,714 937,896 HCI Group 7,204 b 328,358 Horace Mann Educators 27,091 1,112,086 Infinity Property & Casualty 6,874 656,467 Maiden Holdings 61,849 865,886 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 99.1% (continued) Shares Value ($) Insurance - 3.1% (continued) Navigators Group 13,646 740,978 ProAssurance 39,281 2,366,680 RLI 26,018 1,561,600 Safety Insurance Group 11,955 838,045 Selective Insurance Group 42,073 1,983,742 Stewart Information Services 17,811 786,890 United Fire Group 13,444 575,000 United Insurance Holdings 20,554 327,836 Universal Insurance Holdings 25,566 626,367 Materials - 5.8% A. Schulman 22,470 706,682 AdvanSix 21,500 587,380 AK Steel Holding 235,018 a 1,689,779 American Vanguard 24,989 414,817 Balchem 21,806 1,797,251 Boise Cascade 27,691 a 739,350 Calgon Carbon 37,249 543,835 Century Aluminum 28,749 a 364,825 Clearwater Paper 12,329 a 690,424 Deltic Timber 9,427 736,437 Flotek Industries 27,908 a,b 356,943 FutureFuel 20,611 292,264 H.B. Fuller 39,405 b 2,031,722 Hawkins 6,957 340,893 Haynes International 9,379 357,527 Headwaters 54,296 a 1,274,870 Ingevity 31,431 1,912,576 Innophos Holdings 15,930 859,742 Innospec 17,320 1,121,470 Kaiser Aluminum 14,238 1,137,616 KapStone Paper and Packaging 65,944 1,523,306 Koppers Holdings 15,946 a 675,313 Kraton 20,804 a 643,260 LSB Industries 9,842 a,b 92,318 Materion 17,501 587,159 Myers Industries 16,620 263,427 Neenah Paper 12,279 917,241 Olympic Steel 9,943 184,542 P.H. Glatfelter 27,153 590,306 Common Stocks - 99.1% (continued) Shares Value ($) Materials - 5.8% (continued) Quaker Chemical 9,347 1,230,626 Rayonier Advanced Materials 37,686 506,877 Schweitzer-Mauduit International 25,424 1,053,062 Stepan 14,241 1,122,333 Stillwater Mining 86,088 a 1,486,740 SunCoke Energy 46,193 a 413,889 TimkenSteel 31,589 a 597,348 Tredegar 24,178 424,324 US Concrete 8,766 a,b 565,845 Media - .7% E.W. Scripps, Cl. A 45,059 a,b 1,056,183 Gannett Company 93,013 779,449 New Media Investment Group 30,988 440,339 Scholastic 20,403 868,556 World Wrestling Entertainment, Cl. A 23,043 512,015 Pharmaceuticals, Biotechnology & Life Sciences - 4.1% Acorda Therapeutics 35,118 a 737,478 Albany Molecular Research 13,848 a,b 194,287 AMAG Pharmaceuticals 29,597 a,b 667,412 Amphastar Pharmaceuticals 29,551 a 428,490 ANI Pharmaceuticals 5,170 a,b 255,967 Cambrex 26,115 a 1,437,631 Depomed 46,456 a,b 583,023 Eagle Pharmaceuticals 6,291 a,b 521,776 Emergent BioSolutions 25,247 a 733,173 Enanta Pharmaceuticals 10,507 a 323,616 Heska 4,586 a 481,438 Impax Laboratories 43,256 a 547,188 Innoviva 69,141 a,b 956,220 Lannett 22,289 a,b 498,159 Ligand Pharmaceuticals 14,000 a,b 1,481,760 Luminex 32,306 593,461 Medicines 49,564 a,b 2,423,680 MiMedx Group 76,809 a,b 731,990 Momenta Pharmaceuticals 42,898 a 572,688 Myriad Genetics 50,084 a,b 961,613 Nektar Therapeutics 107,458 a,b 2,522,039 Phibro Animal Health, Cl. A 18,481 519,316 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 99.1% (continued) Shares Value ($) Pharmaceuticals, Biotechnology & Life Sciences - 4.1% (continued) Progenics Pharmaceuticals 51,155 a 482,903 Repligen 22,310 a 785,312 SciClone Pharmaceuticals 47,312 a 463,658 Spectrum Pharmaceuticals 50,435 a,b 327,828 Sucampo Pharmaceuticals, Cl. A 18,058 a,b 198,638 Supernus Pharmaceuticals 37,824 a 1,183,891 Real Estate - 5.9% Acadia Realty Trust 62,268 c 1,871,776 Agree Realty 16,650 c 798,534 American Assets Trust 29,405 c 1,230,305 CareTrust 51,324 c 863,270 Cedar Realty Trust 39,978 c 200,690 Chesapeake Lodging Trust 47,132 c 1,129,283 CoreSite Realty 24,930 c 2,244,946 DiamondRock Hospitality 149,386 c 1,665,654 EastGroup Properties 25,284 c 1,859,133 Forestar Group 28,023 a,c 382,514 Four Corners Property Trust 42,195 c 963,312 Franklin Street Properties 69,483 b,c 843,524 Getty Realty 22,433 b,c 566,882 Government Properties Income Trust 53,730 b,c 1,124,569 Hersha Hospitality Trust 30,606 b 575,087 HFF, Cl. A 29,521 816,846 Kite Realty Group Trust 56,056 c 1,205,204 Lexington Realty Trust 165,239 c 1,649,085 LTC Properties 31,639 c 1,515,508 Parkway 23,806 c 473,501 Pennsylvania Real Estate Investment Trust 55,342 c 837,878 PS Business Parks 15,459 c 1,774,075 RE/MAX Holdings, Cl. A 12,851 763,992 Retail Opportunity Investments 75,579 b,c 1,589,426 Sabra Health Care 50,818 b,c 1,419,347 Saul Centers 9,092 c 560,249 Summit Hotel Properties 75,354 c 1,204,157 Universal Health Realty Income Trust 10,840 c 699,180 Urstadt Biddle Properties, Cl. A 24,912 c 512,191 Retailing - 5.2% Abercrombie & Fitch, Cl. A 40,491 b 483,058 Common Stocks - 99.1% (continued) Shares Value ($) Retailing - 5.2% (continued) Asbury Automotive Group 16,449 a 988,585 Ascena Retail Group 126,393 a 538,434 Barnes & Noble 46,519 b 430,301 Barnes & Noble Education 33,819 a 324,324 Big 5 Sporting Goods 21,693 b 327,564 Buckle 23,265 b 432,729 Caleres 31,890 842,534 Cato, Cl. A 19,471 427,583 Core-Mark Holding 30,026 936,511 DSW, Cl. A 49,468 1,022,998 Express 59,864 a 545,361 Finish Line, Cl. A 36,834 524,148 Five Below 42,999 a,b 1,862,287 Francesca's Holdings 34,335 a 527,042 Fred's, Cl. A 16,692 b 218,665 FTD Companies 13,197 a 265,788 Genesco 16,988 a 941,985 Group 1 Automotive 16,151 1,196,466 Guess? 36,598 b 408,068 Haverty Furnitures 12,207 297,240 Hibbett Sports 13,391 a,b 395,035 Kirkland's 7,728 a 95,827 Lithia Motors, Cl. A 17,129 1,467,099 Lumber Liquidators Holdings 13,722 a,b 288,025 MarineMax 24,178 a 523,454 Monro Muffler Brake 22,741 b 1,184,806 Nutrisystem 19,433 1,078,531 Ollie's Bargain Outlet Holdings 33,814 a,b 1,132,769 PetMed Express 8,780 b 176,829 Rent-A-Center 48,434 b 429,610 RH 27,996 a,b 1,295,095 Select Comfort 36,718 a,b 910,239 Shoe Carnival 13,858 b 340,491 Shutterfly 24,811 a 1,198,123 Sonic Automotive, Cl. A 16,855 337,943 Stein Mart 8,459 25,462 Tailored Brands 38,244 b 571,365 The Children's Place 14,315 b 1,718,516 Tile Shop Holdings 29,255 b 563,159 Vitamin Shoppe 17,196 a 346,499 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 99.1% (continued) Shares Value ($) Retailing - 5.2% (continued) Zumiez 8,636 a,b 158,039 Semiconductors & Semiconductor Equipment - 3.6% Advanced Energy Industries 30,711 a 2,105,546 Brooks Automation 52,438 1,174,611 Cabot Microelectronics 17,235 1,320,373 CEVA 15,441 a 548,156 Cohu 23,974 442,560 Diodes 29,166 a 701,442 DSP Group 26,285 a 315,420 Exar 38,449 a 500,221 Kopin 30,842 a,b 126,452 Kulicke & Soffa Industries 57,317 a 1,164,681 MKS Instruments 38,155 2,623,156 Nanometrics 22,257 a 677,948 Power Integrations 21,516 1,414,677 Rambus 78,208 a 1,027,653 Rudolph Technologies 29,354 a 657,530 Semtech 49,473 a 1,672,187 Ultratech 21,827 a 646,516 Veeco Instruments 26,027 a 776,906 Xperi 37,282 1,265,724 Software & Services - 4.9% 8x8 59,155 a 902,114 Blackbaud 34,885 b 2,674,633 Blucora 30,131 a 521,266 Bottomline Technologies 28,203 a 667,001 CACI International, Cl. A 16,993 a 1,993,279 Cardtronics, Cl. A 35,687 a 1,668,367 CSG Systems International 21,045 795,711 DHI Group 39,509 a 156,061 Ebix 15,754 b 964,932 ExlService Holdings 26,351 a 1,247,983 Forrester Research 6,829 271,453 Liquidity Services 6,943 a 55,544 LivePerson 38,041 a 260,581 ManTech International, Cl. A 19,696 682,072 MicroStrategy, Cl. A 7,375 a 1,385,025 Monotype Imaging Holdings 22,615 454,562 Common Stocks - 99.1% (continued) Shares Value ($) Software & Services - 4.9% (continued) NIC 53,175 1,074,135 Perficient 31,543 a 547,586 Progress Software 39,863 1,158,020 Qualys 24,401 a 924,798 QuinStreet 18,606 a 72,563 Shutterstock 15,974 a,b 660,525 SPS Commerce 11,997 a 701,705 Stamps.com 11,602 a,b 1,373,097 Sykes Enterprises 31,449 a 924,601 Synchronoss Technologies 35,548 a 867,371 TeleTech Holdings 11,484 b 339,926 TiVo 82,653 1,549,744 VASCO Data Security International 18,501 a,b 249,764 Virtusa 16,037 a 484,638 XO Group 20,522 a 353,184 Technology Hardware & Equipment - 6.0% ADTRAN 33,603 697,262 Agilysys 7,915 a 74,797 Anixter International 22,744 a 1,803,599 Badger Meter 22,180 815,115 Bel Fuse, Cl. B 7,659 195,687 Benchmark Electronics 37,361 a 1,188,080 Black Box 14,232 127,376 CalAmp 21,308 a 357,761 Comtech Telecommunications 10,117 149,125 Cray 23,480 a 514,212 CTS 20,943 b 446,086 Daktronics 32,023 302,617 Digi International 29,073 a 345,969 Electro Scientific Industries 5,000 a,b 34,850 Electronics For Imaging 34,534 a 1,686,295 ePlus 4,076 a 550,464 Fabrinet 24,576 a,b 1,032,929 FARO Technologies 14,552 a 520,234 Harmonic 35,310 a,b 210,095 II-VI 37,257 a 1,343,115 Insight Enterprises 22,517 a 925,224 Itron 26,493 a 1,608,125 Ixia 49,348 a 969,688 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 99.1% (continued) Shares Value ($) Technology Hardware & Equipment - 6.0% (continued) Lumentum Holdings 38,391 a 2,048,160 Methode Electronics 30,336 1,383,322 MTS Systems 10,694 588,705 NETGEAR 26,349 a 1,305,593 OSI Systems 11,661 a 851,136 Park Electrochemical 21,056 376,060 Plexus 25,269 a 1,460,548 Rogers 14,036 a 1,205,271 Sanmina 55,870 a 2,268,322 ScanSource 20,975 a 823,269 Super Micro Computer 23,543 a,b 596,815 TTM Technologies 69,112 a,b 1,114,777 Viavi Solutions 177,528 a 1,903,100 Telecommunication Services - 1.0% ATN International 8,208 b 578,007 Cincinnati Bell 29,510 a,b 522,327 Cogent Communications Holdings 32,675 1,406,659 Consolidated Communications Holdings 41,718 b 977,036 General Communication, Cl. A 18,218 a 378,934 Iridium Communications 62,281 a,b 601,012 Lumos Networks 18,825 a 333,203 Spok Holdings 14,757 280,383 Transportation - 2.5% Allegiant Travel 8,913 1,428,308 ArcBest 14,574 378,924 Atlas Air Worldwide Holdings 19,905 a 1,103,732 Celadon Group 10,925 b 71,559 Echo Global Logistics 13,088 a 279,429 Forward Air 25,465 1,211,370 Hawaiian Holdings 41,270 a 1,916,991 Heartland Express 35,109 b 703,935 Hub Group, Cl. A 26,432 a 1,226,445 Knight Transportation 51,692 1,620,544 Marten Transport 17,814 417,738 Matson 27,533 874,448 Roadrunner Transportation Systems 35,182 a 241,700 Saia 15,367 a 680,758 Common Stocks - 99.1% (continued) Shares Value ($) Transportation - 2.5% (continued) SkyWest 40,680 1,393,290 Utilities - 2.6% ALLETE 36,959 2,502,494 American States Water 23,751 1,052,169 Avista 49,639 1,938,403 California Water Service Group 31,494 b 1,129,060 El Paso Electric 32,567 1,644,633 Northwest Natural Gas 19,092 1,128,337 South Jersey Industries 59,017 2,103,956 Spire 35,033 b 2,364,727 Total Common Stocks (cost $395,141,710) Principal Bonds and Notes - .1% Amount ($) Value ($) Materials - .1% Mueller Industries, 6.00%, 3/1/27, Sub. Debs. (cost $212,000) 212,000 Short-Term Investments - .0% U.S. Treasury Bills 0.74%, 6/15/17 (cost $184,715) 185,000 d Other Investment - .7% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Government Plus Money Market Fund (cost $3,896,299) 3,896,299 e Investment of Cash Collateral for Securities Loaned - 9.4% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Money Market Fund, Hamilton Shares (cost $49,972,880) 49,972,880 e Total Investments (cost $449,407,604) % Liabilities, Less Cash and Receivables %) ) Net Assets % a Non-income producing security. b Security, or portion thereof, on loan. At March 31, 2017, the value of the fund’s securities on loan was $85,936,541 and the value of the collateral held by the fund was $87,987,006, consisting of cash collateral of $49,972,880 and U.S. Government & Agency securities valued at $38,014,126. c Investment in real estate investment trust. d Held by or on behalf of a counterparty for open futures contracts. e Investment in affiliated money market mutual fund. STATEMENT OF INVESTMENTS (Unaudited) (continued) Portfolio Summary (Unaudited) † Value (%) Banks 11.1 Capital Goods 10.7 Short-Term/Money Market Investments 10.1 Health Care Equipment & Services 8.2 Technology Hardware & Equipment 6.0 Real Estate 5.9 Materials 5.8 Commercial & Professional Services 5.4 Retailing 5.2 Software & Services 4.9 Pharmaceuticals, Biotechnology & Life Sciences 4.1 Consumer Durables & Apparel 3.7 Semiconductors & Semiconductor Equipment 3.6 Consumer Services 3.5 Energy 3.3 Insurance 3.1 Diversified Financials 2.9 Utilities 2.6 Transportation 2.5 Food, Beverage & Tobacco 2.0 Automobiles & Components 1.9 Telecommunication Services 1.0 Media .7 Household & Personal Products .6 Food & Staples Retailing .4 Corporate Bonds .1 † Based on net assets. See notes to financial statements. STATEMENT OF INVESTMENTS Dreyfus Investment Portfolios, Small Cap Stock Index Portfolio March 31, 2017 (Unaudited) The following is a summary of the inputs used as of March 31, 2017 in valuing the fund’s investments: Level 2 - Other Level 1 - Unadjusted Significant Level 3 -Significant Quoted Prices Observable Inputs Unobservable Inputs Total Assets ($) Investments in Securities: Corporate Bonds † - 210,410 - Equity Securities— Domestic Common Stocks † 523,396,396 - - Equity Securities— Foreign Common Stocks † 2,816,949 - - Registered Investment Companies 53,869,179 - - U.S. Treasury - 184,732 - Other Financial Instruments: Futures †† 70,038 - - † See Statement of Investments for additional detailed categorizations. †† Amount shown represents unrealized appreciation at period end. STATEMENT OF FINANCIAL FUTURES Dreyfus Investment Portfolios, Small Cap Stock Index Portfolio March 31, 2017 (Unaudited) Market Value Covered by Unrealized Contracts Contracts ($) Expiration Appreciation ($) Futures Long Russell 2000 Mini 64 4,430,080 June 2017 70,038 Gross Unrealized Appreciation See notes to financial statements. NOTES The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. For open short positions, asked prices are used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not NOTES traded on an exchange are valued at their net asset value. All of the preceding securities are generally categorized within Level 1 of the fair value hierarchy. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices. U.S. Treasury Bills are valued at the mean price between quoted bid prices and asked prices by an independent pricing service (the "Service") approved by the Board Members ("Board"). These securities are generally categorized within Level 2 of the fair value hierarchy. The Service’s procedures are reviewed by Dreyfus under the general supervision of the Board. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant American Depository Receipts and futures. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are generally categorized within Level 3 of the fair value hierarchy. Financial futures, which are traded on an exchange, are valued at the last sales price on the securities exchange on which such securities are primarily traded or at the last sales price on the national securities market on each business day and are generally categorized within Level 1 of the fair value hierarchy. Pursuant to a securities lending agreement with The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, NOTES which can be invested in certain money market mutual funds managed by Dreyfus or U.S. Government and Agency securities. The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the benefit of the fund or credit the fund with the market value of the unreturned securities and is subrogated to the fund’s rights against the borrower and the collateral. Effective July 1, 2015, the fund adopted new accounting guidance under Accounting Standards Update No. 2014-11, which requires expanded disclosures related to financial assets pledged in secured financing transactions (such as securities lending) and the related contractual maturity terms of these secured transactions. The type of securities loaned for which cash collateral was received, is indicated in the Statement of Investments. Additionally, the contractual maturity of security lending transactions are on an overnight and continuous basis. Derivatives: A derivative is a financial instrument whose performance is derived from the performance of another asset. Each type of derivative instrument that was held by the fund at March 31, 2017 is discussed below. Futures: In the normal course of pursuing its investment objective, the fund is exposed to market risk, including interest rate risk as a result of changes in value of underlying financial instruments. The fund invests in futures in order to manage its exposure to or protect against changes in the market. A futures contract represents a commitment for the future purchase or a sale of an asset at a specified date. Upon entering into such contracts, these investments require initial margin deposits with a counterparty, which consist of cash or cash equivalents. The amount of these deposits is determined by the exchange or Board of Trade on which the contract is traded and is subject to change. Accordingly, variation margin payments are received or made to reflect daily unrealized gains or losses which are recorded in the Statement of Operations. When the contracts are closed, the fund recognizes a realized gain or loss which is reflected in the Statement of Operations. There is minimal counterparty credit risk to the fund with futures since they are exchange traded, and the exchange guarantees the futures against default. At March 31, 2017, accumulated net unrealized appreciation on investments was $131,070,062, consisting of $150,192,450 gross unrealized appreciation and $19,122,388 gross unrealized depreciation. At March 31, 2017, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the SEC on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus Investment Portfolios, Technology Growth Portfolio March 31, 2017 (Unaudited) Common Stocks - 96.4% Shares Value ($) Application Software - 13.5% Citrix Systems 117,614 a 9,807,831 First Data, Cl. A 323,058 a 5,007,399 HubSpot 71,565 a 4,333,261 salesforce.com 155,286 a 12,809,542 Splunk 168,206 a 10,477,552 Square, Cl. A 231,716 a 4,004,052 Twilio, Cl. A 108,211 a,b 3,124,052 Automobile Manufacturers - 2.3% Tesla 29,701 a,b Communications Equipment - 5.1% Arista Networks 31,059 a,b 4,108,174 Cisco Systems 434,126 14,673,459 Computer Storage & Peripherals - 8.8% Apple 150,596 21,634,621 Western Digital 128,223 10,582,244 Consumer Discretionary - 2.0% Charter Communications, Cl. A 22,431 a Data Processing & Outsourced Services - 2.7% Visa, Cl. A 111,773 b Electronic Components - 5.3% Amphenol, Cl. A 125,319 8,918,953 Corning 392,868 10,607,436 Exchange-Traded Funds - 1.0% Technology Select Sector SPDR Fund 69,402 Health Care Equipment - 1.0% ABIOMED 29,191 a Internet Retail - 10.5% Amazon.com 15,141 a 13,423,102 Netflix 78,718 a 11,635,308 Priceline Group 7,511 a 13,369,355 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 96.4% (continued) Shares Value ($) Internet Software & Services - 14.5% Alphabet, Cl. A 6,377 a 5,406,421 Alphabet, Cl. C 18,847 a 15,634,717 eBay 272,555 a 9,149,671 Facebook, Cl. A 105,651 a 15,007,724 Tencent Holdings 275,000 7,883,935 IT Consulting & Other Services - 2.0% Teradata 233,595 a Semiconductor Equipment - 15.3% Applied Materials 226,494 8,810,617 Broadcom 64,225 14,062,706 Lam Research 95,778 12,294,064 Microchip Technology 136,860 b 10,097,531 Texas Instruments 137,521 11,078,692 Systems Software - 12.4% Microsoft 361,106 23,782,441 Oracle 294,113 13,120,381 ServiceNow 98,706 a 8,633,814 Total Common Stocks (cost $255,773,089) Other Investment - 3.8% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Government Plus Money Market Fund (cost $13,968,933) 13,968,932 c Investment of Cash Collateral for Securities Loaned - 2.6% Registered Investment Company; Dreyfus Institutional Preferred Money Market Fund, Hamilton Shares (cost $9,586,367) 9,586,367 c Total Investments (cost $279,328,389) % Liabilities, Less Cash and Receivables %) ) Net Assets % SPDR—Standard & Poor's Depository Receipt a Non-income producing security. b Security, or portion thereof, on loan. At March 31, 2017, the value of the fund’s securities on loan was $23,052,512 and the value of the collateral held by the fund was $23,518,557, consisting of cash collateral of $9,586,367 and U.S. Government & Agency securities valued at $13,932,190. c Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited) † Value (%) Semiconductor Equipment 15.3 Internet Software & Services 14.5 Application Software 13.5 Systems Software 12.4 Internet Retail 10.5 Computer Storage & Peripherals 8.8 Money Market Investments 6.4 Electronic Components 5.3 Communications Equipment 5.1 Data Processing & Outsourced Services 2.7 Automobile Manufacturers 2.3 Media 2.0 IT Consulting & Other Services 2.0 Exchange-Traded Funds 1.0 Health Care Equipment 1.0 † Based on net assets. See notes to financial statements. STATEMENT OF INVESTMENTS Dreyfus Investment Portfolios, Technology Growth Portfolio March 31, 2017 (Unaudited) The following is a summary of the inputs used as of March 31, 2017 in valuing the fund’s investments: Level 2 - Other Level 1 - Unadjusted Significant Level 3 -Significant Quoted Prices Observable Inputs Unobservable Inputs Total Assets ($) Investments in Securities: Equity Securities— Domestic Common Stocks † 327,997,772 - - Equity Securities— Foreign Common Stocks † 21,946,641 - - Exchange-Traded Funds 3,699,821 - - Registered Investment Companies 23,555,300 - - † See Statement of Investments for additional detailed categorizations. NOTES The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. For open short positions, asked prices are used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not NOTES traded on an exchange are valued at their net asset value. All of the preceding securities are generally categorized within Level 1 of the fair value hierarchy. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices. U.S. Treasury Bills are valued at the mean price between quoted bid prices and asked prices by an independent pricing service (the"Service") approved by the Board Members ("Board").These securities are generally categorized within Level 2 of the fair value hierarchy. The Service’s procedures are reviewed by Dreyfus under the general supervision of the Board. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant American Depository Receipts and futures. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are generally categorized within Level 3 of the fair value hierarchy. Pursuant to a securities lending agreement with The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by Dreyfus or U.S. Government and Agency securities. The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the NOTES benefit of the fund or credit the fund with the market value of the unreturned securities and is subrogated to the fund’s rights against the borrower and the collateral. Effective July 1, 2015, the fund adopted new accounting guidance under Accounting Standards Update No. 2014-11, which requires expanded disclosures related to financial assets pledged in secured financing transactions (such as securities lending) and the related contractual maturity terms of these secured transactions. The type of securities loaned for which cash collateral was received, is indicated in the Statement of Investments. Additionally, the contractual maturity of security lending transactions are on an overnight and continuous basis. At March 31, 2017, accumulated net unrealized appreciation on investments was $97,871,145, consisting of $98,573,969 gross unrealized appreciation and $702,824 gross unrealized depreciation. At March 31, 2017, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the SEC on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus Investment Portfolios By: /s/ Bradley J.
